DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al (JP 2017-028726 in file).
Regarding claim 1, Yamatoto discloses an encoder, comprising: 
circuitry (P.15 large scale integration (LSI) circuit); and 
memory coupled to the circuitry (Fig.2 frame memory 101), 
5wherein the circuitry, in operation: 

generates one or more second candidates for a block partitioning method by eliminating one or more predetermined candidates from a plurality 10of first candidates for a block partitioning method when the shape of the current chroma block satisfies the first condition (Fig. 6e and p.7-8 transform size of horizontally long rectangle is determined based on “frequency conversion of the conversion size of a square or a vertically long rectangle is set to prohibition conversion for the horizontally long rectangular partition” and prohibited conversion list for each partition);
selects a block partitioning method from among the one or more second candidates (P.8 frequency conversion determination unit 105 determines frequency conversion applied to each partition based on prohibited conversion list); and 
splits the current chroma block according to the block 15partitioning method selected (P.6 applying frequency transform selected).

Regarding claim 2, Yamamoto discloses wherein the first condition is that the shape of the current chroma block is a rectangle and a length of a shorter side of the current chroma block is equal to a first value (P.7 horizontally long rectangle has a length of shorter side equal to first value, wherein the first value is the shorter side).

	Regarding claim 3, Yamamoto discloses wherein the first condition is that the shape of the current chroma block is a vertically elongated block and a width of the current chroma block 

Regarding claim 4, Yamamoto discloses wherein the first value is one of 16, 8, 4, and 2 pixels (P.7 frequency transform 16x8 or 8x16).

Regarding claims 6-9, claims 6-9 have limitations similar to those treated in the above rejection of claims 1-4, and are met by the references as discussed above. Claims 6-9 however recite a decoder; however, the processing steps of the decoder essentially follow similar processing steps as the encoder, but in an inverse order or in reverse order

Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486